Title: 13th.
From: Adams, John Quincy
To: 


       Dined with Dr. Kilham at Mr. Carter’s. This is a very friendly, obliging old gentleman, about 73 years of age, as I collected from his conversation: he is very sociable, and is a great genealogist. He gave me a much more circumstantial account of my ancestry, for four or five generations back, than I had ever known before, and I am told he can give the same kind of information to almost any body else. He has two sons with him, both I believe between 25 and 30 years old and one daughter: one of his daughters was married in the beginning of the summer, to Mr. W. Smith of Boston: and his eldest son, proposes to be married in the spring to Miss Eppes Cutts, who has made her appearance heretofore in this journal. Her sister, Miss Nancy Cutts is now upon a visit at Mr. Carter’s, and dined with us. I think she is handsomer, and that her manners are easier than those of her Sister. How the comparison might be, in mental qualifications I am not able to decide. I was alone this afternoon in the office, as Townsend and Thomson, were both gone to see the manoeuvres of the four companies of militia of the train band, who were this day forming themselves for soldiers.
       In the evening I pass’d an hour at Mr. Tufts’s. Mrs. Tufts is very unwell.
      